Gildersleeve, J.
Annie Ganz and Frank Ganz make this motion to punish Pincus Ronginsky and his contractor, Isidore Pomeranz,- for contempt of court. The Ganzs were tenants of No. 16 Avenue 0, of which Ronginsky was the landlord. The latter wished to tear down the building, and the Ganzs brought an action in this court to prevent him from carrying his wishes into execution. The pleadings in said action have not been handed up on this motion. In said action the plaintiffs obtained an injunction pendente lite, which provides as follows, viz: “ Ordered that the injunction herein granted pending the decision of the above mentioned order to show cause, be, and the same hereby is, continued during the pendency of this action, and the defendant, his agents, e servants, and employees, contractors and attorneys, be, and they and eacji of them are, hereby enjoined and restrained from tearing down the southerly wall of premises No. 16 Avenue 0, in the borough of Manhattan, city of New York, and from tearing down, or in any way or manner interfering with, *667the building on premises No. 16 Avenue C, or portion of premises No. 262 East Second street, covered under the plaintiff’s leasehold, and they are also enjoined and restrained from razing or tearing down the rear of plaintiff’s premises and from undermining the stairway, foundation, walls, or support of said building, during the pendency of this action.” Bonginsky thereupon brought proceedings in the Municipal Court to dispossess the Ganzs, and obtained a judgment in his favor, and a warrant was issued ejecting the Ganzs and restoring possession of the premises to Bonginsky. The Ganzs have appealed from the judgment of the Municipal Court. When the Ganzs had been ejected, as aforesaid, Bonginsky and his contractor, Pomeranz, proceeded to tear down the building, claiming that the judgment of the Municipal Court gave him the right to do so, as possession of the premises had been thereby restored to him, and the leasehold of the Ganzs had been terminated. The said action in the Supreme Court is still pending, and there has been no modification or cancellation of the injunction, as above quoted. It is the claim of the learned counsel for Bonginsky that there has been no violation of the injunction, for the reason that the latter protected the property only while covered by the leasehold of the Ganzs, and that when the Municipal Court had declared the leasehold terminated, the injunction ceased to be operative. Clearly no judgment of the Municipal Court could in any way impair the force of an injunction issued by the Supreme Court.' Unless otherwise indicated by its terms, the injunction continues good until it is modified or vacated by the Supreme Court, or until the action is tried or discontinued. As we have seen, however, counsel for Bonginsky maintains that, by its terms, the injunction was operative merely during the existence of the leasehold of the Ganzs, and that said leasehold was terminated by the judgment of the Municipal Court, when Bonginsky became free to disregard the injunction and tear down the building. I cannot agree with this contention. The injunction prohibits the tearing down of the building on premises No. 16 Avenue C, or of the portion of No. 262 East Second street covered by the leasehold of the Ganzs, and also prohibits the undermining of the stairway, foundation, walls or support of said building, “ during the pendency of this action.” At the time the injunction issued, the property in question was covered by the leasehold of the .Ganzs, and the *668injunction, by its terms, gives no intimation that its prohibitions were to cease when a judgment of the Municipal Oourt should declare the leasehold of the Ganzs terminated, but particularly states that such prohibitions shall continue during the pendency of the Supreme Oourt action in which it was granted. After obtaining his judgment in the Municipal Oourt, Ronginsky could have applied, if he saw fit, for a modification of the injunction, He did not do so, but proceeded to disregard it and treat it as a nullity. The said Ronginsky and his contractor, Pomeranz, have violated the restraining order of this court, and are guilty of a criminal contempt, under section 8, subdivision 3, of the Oode. It is unnecessary, therefore, to show that the Ganzs had any legal rights that were injured by the violation of the injunction. 39 Hun, 627.
Motion granted.